In a proceeding to enjoin the respondent Queens County Bar Association from allocating funds to effectuate its plan for the selection of Judges or the indorsement of any candidate for elective judicial office in Queens County, and to restrain respondent George W. Herz, a candidate, from utilizing such indorsement, the Bar Association, pursuant to statute (CPLR, § 5704), makes an ex parte application to this court to vacate or modify the order granted October 25, 1963 by a Justice of the Supreme Court without notice to respondents, staying them pending the determination of the petition returnable in the Supreme Court, Queens 'County, on October 31, 1963. Application granted; order modified to the extent of vacating in toto the temporary stay therein contained; and order further modified by directing that the petition be returnable and heard in the Supreme Court, Kings County, Special Term, Part I, on Tuesday, October 29, 1963, at 10 o’clock in the forenoon. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.